   Case 3:18-cr-00345-D Document 86 Filed 11/23/20                Page 1 of 4 PageID 574



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
        v.                                           §      CASE NO. 3:18-CR345
                                                     §
                                                     §
ADNREW KASNETZ                                       §


                      UNOPPOSED MOTION TO CONTINUE TRIAL
                            AND PRETRIAL DEADLINES


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Andrew Kasnetz, Defendant in the above-captioned matter, and files this,

his Unopposed Motion to Continue Trial and Pretrial Deadlines, and in support would respectfully

show:

        1.     This case presently is set for jury trial on January 25, 2021, at 9:00 a.m. [ECF 70]

        2.     The Superseding Indictment was returned less than two months ago on September

22, 2020. [ECF 81] This is a 3-count, 9-page indictment. Id. Defendant’s counsel, James S. Bell

and Connor Nash, moved to withdraw on August 25, 2020, to which Defendant objected. [ECF

73] The Court granted the Motion to Withdraw on September 9, 2020. [ECF 75] Defendant’s

counsel, Michael Todd, moved to withdraw on September 21, 2020. [ECF 78] The Court ordered

Michael Todd to file an amended motion, which was filed on October 23, 2020, and granted on

November 3, 2020. [ECF 80, 82, 84]

        3.     Since the motions to withdraw were filed and during their pendency, Defendant

effectively had no counsel to act as his advocate.

        4.     Undersigned counsel was hired and appeared in this case on November 2, 2020,
   Case 3:18-cr-00345-D Document 86 Filed 11/23/20                 Page 2 of 4 PageID 575



and has worked diligently to prepare Defendant’s case for trial. [ECF 83]

       5.      The factual background of this case is intricate, and the discovery sizeable. Counsel

for Defendant has received a significant amount of discovery from prior counsel, but it is unclear,

given the number of prior attorneys on this case and the significant number of discovery

productions and supplements already having been made, whether counsel is in possession of all of

the discovery. Counsel has been in contact with the Assistant United States Attorney assigned to

this case, and the United States Attorney’s Office has assured counsel that it is uploading

everything in its possession on today’s date, and that the government believes counsel should have

most of the discovery already.

       6.      Defendant has requested additional discovery from the government based upon the

information contained in the production to date. Some of this discovery may have already been

provided, but pursuant to conversations with the AUSA’s office, undersigned counsel understands

that additional production is forthcoming. The Government has advised that it is producing some

additional discovery today.

       7.      Significantly, Defendant’s counsel and expert require adequate time to review the

processed and uploaded discovery in this complex case. It is not reasonable to expect counsel to

prepare motions and designate experts, and to begin trial preparation, before discovery production

is completed and there is an adequate period for review of the discovery.

       8.      Further, Defendant requires two surgeries which must be six months apart. First,

Defendant requires a GERD surgery where a portion of Defendant’s stomach will be removed.

Second, Defendant requires heart surgery for which his doctor has advised him to avoid delay.

       9.      The failure to grant a continuance in this case would deny the undersigned

reasonable time necessary for due diligence and effective preparation, taking into account the




                                                 2
    Case 3:18-cr-00345-D Document 86 Filed 11/23/20                            Page 3 of 4 PageID 576



amount of discovery and the complexity of the factual and legal issues involved.

         10.      Additionally, counsel has a two-month old child at home, and given the Covid-19

pandemic,1 and the news reports that a vaccine may be available in early spring of 2021, counsel

believes that a continuance to a date after the vaccine is expected to be widely available will be in

the best health interests of all parties, including and most specifically, counsel’s newborn son.

         11.      Defendant has been informed of, and affirmatively waives, his rights to a speedy

trial under the Speedy Trial Act and under the United States Constitution. This Motion to Continue

is made pursuant to 18 U.S.C. § 3161(h)(7) and is not made for purposes of delay but only so that

justice may be done.

         12.      Defendant believes that, under the circumstances described herein, a 180-day

continuance would be appropriate.



                                     Conclusion and Prayer for Relief

         WHEREFORE, for the reasons and authorities stated in this motion and memorandum,

Defendant respectfully requests this Honorable Court grant this Unopposed Motion for

Continuance and continue the trial date and the pretrial deadlines to dates the Court deems

appropriate given the substantial demands of this complex case. Defendant further respectfully

requests that any and all other necessary and appropriate relief be granted to affect this Motion.

                                             Respectfully submitted,


                                             SAPUTO, PLLC



1
 The CDC has declared heightened public health standards including limiting gatherings to no more than ten
persons. See www.cdc.gov. The unpredictable and novel affect of the Corona Virus has halted commerce and
created delays in each industry across the country, including the legal profession. This is shown by Special Order
No. 13-18 entered by Chief Judge Lynn on November 18, 2020.


                                                         3
   Case 3:18-cr-00345-D Document 86 Filed 11/23/20                   Page 4 of 4 PageID 577



                                      /s/ Paul Saputo
                                      Paul Saputo
                                      Texas Bar No. 24083792
                                      2828 N. Harwood St.
                                      Suite 1950
                                      Dallas, TX 75201
                                      Tel. (888) 239-9305
                                      Fax (888) 236-2516
                                      Email paul@saputo.law

                                      ATTORNEY FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       THIS IS TO CERTIFY that a copy of the foregoing Defendant’s Unopposed Motion to

Continue Trial and Pretrial Deadlines was served by filing electronically, utilizing the CM/ECF

system currently in operation by this Court, which CM/ECF system will automatically notify the

assigned prosecutor at the United States Attorney’s Office for the Northern District of Texas. The

electronic case filing system will send a Notice of Electronic Filing to opposing counsel of record.

                                          SAPUTO PLLC

                                          /s/ Paul Saputo
                                          By: Paul Saputo



                             CERTIFICATE OF CONFERENCE

       I certify that I have conferred with the Assistant United States Attorney assigned to this

case, Shane Read, and he has indicated that he is unopposed to a continuance of this cause.

                                                        /s/ Paul Saputo
                                                        Paul Saputo




                                                 4
